DETAILED ACTION
This office action is based on the claim set submitted and filed on 03/04/2022.
Claims 1-3, 9, 13, 16, 19-20 have been amended. Claims 12 and 17-18, and 21 have been canceled.
Claims 1-11, 13-16, 19-20, and 22-23 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-11, 13-16, 19-20, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8, 22-23 are drawn to a device (system), Claims 9-11, 13-15 are drawn to a method, and Claims 16, 19-20 are drawn to an art of manufacturer, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-11, 13-16, 19-20, and 22-23 are further directed to an abstract idea on the grounds set out in detail below.


Independent Claim 1 recites the steps of: 
“detect[ing] a recommendation in a received clinical report for a patient; extract[ing] and normalize[ing] recommendation elements in the detected recommendation, including an action and a timeframe in the detected recommendation; generate[ing] a patient actionable clinical report based on the received clinical report and the extracted and normalized recommendation elements; schedule[ing] the patient actionable recommendation with a healthcare entity; issues an automated request to transfer patient files from a healthcare entity generating the clinical report to the selected/different healthcare entity … the healthcare entity generating the clinical report being different from the selected healthcare entity/not the same as healthcare entity”
These limitations, as drafted, which is a process that, under its broadest reasonable interpretation and the performance of the limitation using generic computer components. That is nothing in the claim limitations preclude the steps from practically being performed by a human actor or by multiple human actors (e.g. by certain methods of organizing human activity). The 
Independent Claim 9 and 16 are analogous to claim 1 and recite the same steps mentioned in Claim 1 and therefore apply the same abstract idea as above.
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by user but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above is/are deemed "additional elements," and will be discussed in further detail below.

This judicial exception is not integrated into a practical application. In particular, the claims 1, 9 ,16 recite additional elements such as “processor, storage medium, display, engine” that implements the identified abstract idea, (see, Applicant, p. 6). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., processor, memory, biometric sensor, logging device), and includes known hardware components (see Applicant, p. 5, 6), such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claims recite additional element such as “the patient actionable 
These elements effectively amount to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas, see MPEP 2106.05(h). Thus, the judicial exceptions recited in claims 1, 9, and 16 are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.

The claims do not include additional elements that are sufficient to amount to "significantly more" than the judicial exception because, as mentioned above, the additional See, MPEP §2016.05(d)). There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-8, 10-11, 13-15, 19-20, and 22-23 include all of the limitations of claim(s) 1, 9, and 16, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claims 2-7, 10-11, 14-15, and 20 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
claims 8, 19, and 22-23 the claim(s) recite limitations that are under the broadest reasonable interpretation, further define the abstract idea noted in the independent claim(s) that covers performance by a human actor but for, the recitation of the generic computer components which are similarly rejected because, neither of the claims, further, defined the abstract idea and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements such as “processor, display device, user interface”. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the claim reciting additional element(s) such as “displays an editable questionnaire form on the display device in response to the activation of the hyperlink”, “display a geographical representation with one or more healthcare entities that perform that patient actionable recommendation”, “displays the scheduling tool on the display device in response to activation of an icon representing the scheduling tool of the displayed set of tools” which are a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity. See: MPEP § 2106.05(g). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “processor, display device, user interface” to perform the noted steps amounts to no more than mere instructions to apply the 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7, 9-11, 16, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (US Pub. 2014/0365239 A1) in view of Reicher et al (US 10181360 B1- “Reicher”) in view of Prasad et al. (US 2014/0297318 A1 – “Prasad”) in view of Maresh et al. (US 2011/0231209A1 – “Maresh”)

Regarding Claim 1 (Currently Amended), Sadeghi teaches a system comprising:
a parser engine configured to detect a recommendation in a received clinical report for a patient; Sadeghi discloses a parsing process for contents of a report to include recommendations (Sadeghi: [Fig. 7, 9], [0099], [0104]; In some embodiments, the <end_points> component 710 may declare one or more end points (e.g., "cyst_no_recommendation"), which may correspond to the recommendations called for by a guideline. For example, if the end point denoted by "cyst_no_recommendation" (shown at 730) is reached, the correct recommendation called for by the guideline may be a surgery referral, [0105]-[0106], [0135]; the textual free-form narration may be automatically parsed to determine its sequence of words, [0145]-[0146], [0150], [0155], [0159])
a context inferring engine configured to extract and normalize recommendation elements in the detected recommendation, including an action and a timeframe in the detected recommendation Sadeghi discloses analyzing of text in a report section such as Impression and extract recommendation and context in the text and a text normalizing process using techniques associating the text and sections of the report detecting recommendation for action and time-frame for the action (Sadeghi: [0122]; the illustrative medical report 900 may be processed by a CLU engine to extract one… the CLU engine may extract "recommendation-follow up CT 18 months" based on the portion of text, [0135]; Automatic extraction of medical facts from a freeform narration may be performed in any suitable way using any suitable technique(s),… preprocessing may be performed on a free-form narration prior to performing automatic fact extraction, for example, to determine the sequence of words represented by the freeform narration…, [0136], [0138]-[0142], [0160], [0161]; A section normalization module may use any suitable technique to associate portions of text with normalized document sections…, [0173]-[0175]) 
an action selection engine configured to generate a patient actionable clinical report based on the received clinical report and the extracted and normalized recommendation elements, Sadeghi discloses using the processed (normalized) text in the free-form to generate a report that includes the recommendations/action (Sadeghi: [Fig. 9], [0121]; medical report 900 discusses a CT scan performed on a patient's chest… The "IMPRESSION" section also states, "follow up CT is recommended in 18 months", [0130]; the displayed report text may be the result of processing and/or formatting raw text, [0155]; a list of fact types of interest for generating medical reports may be defined, e.g., by a developer of fact extraction component…, [0160]-[0161], [0168], [0175]).
a user interface configured to display the generated patient actionable clinical report including the patient actionable recommendation on a display device, Sadeghi discloses a user 
However, Sadeghi does not expressly discloses a report includes an actionable recommendation and a hyperlink to invoke tools such as scheduling tool.
Reicher teaches
 wherein the patient actionable clinical report includes a patient actionable recommendation that includes a hyperlink configured to invoke a set of tools, including a scheduling tool, for the detected recommendation, when activated by a user activation input Reicher discloses a report to include a recommendation and a hyperlink that that invoke tools such as scheduling tool corresponds to recommendation action of the report (Reicher: [Fig. 5 A-B], [col. 6, line 41-43]; hovering over a scheduler link may result in a display of multiple links that are selectable by the user , such as by clicking on one of the multiple links, [col. 10, line 35-49], [col. 12, line 3-6, 38-43]; medical report may have links that allow the user to perform other functions , such as order lab tests and / or refer the patient to a specialist, [col. 13, 9-14, 19-22, 32-45, 52-57] to see a link to educational information related to a medical condition referenced in the report…the identification and / or authentication information and logic related to which links are displayed may be contained within the report itself, [col. 14, 14-29]).
display the set of tools including the scheduling tool on the display device in response to activation of the hyperlink Reicher discloses display on a user interface a scheduling tool in response to activation of scheduling tool hyperlink (Reicher: [Fig. 5B], [col 2, line 1-3]; selectively display the one or more items of medical information associated with the patient in 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action on the patient report, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).
However, Sadeghi and Reicher do not expressly disclose presenting a calendar and detected available time and date [timeframe] and schedule the service based on the selected period.
Prasad teaches 
wherein the scheduling tool presents a calendar set forward to the timeframe, and enables a user to actively schedule the patient actionable recommendation with a healthcare entity Prasad discloses a scheduler module that retrieves information from the clinical notes in the patient evaluation note or report indicating a follow-up date/time [timeframe] (e.g. a follow up schedule in one week) and calculate the future date based on the identified current date and matching the date in the future [a calendar set forward to the timeframe] and the module may receive by a user verification and adding the appointment [enables a user to actively schedule the patient] (Prasad: [0025], [0047], [0059], [0060]-[0064])
wherein the scheduling tool issues an automated request to transfer patient files Prasad discloses a the scheduling module automatically schedule subsequent visit(s) for the patient and request a transfer of patient information [patient files]: (Prasad: [0053]).


The combination of Sadeghi, Reicher, and Prasad discloses a request for patient information generated by the scheduling module requesting information for the future appointment and the request is sent to the healthcare provider (Prasad: [0053]), but do not expressly disclose request for transferring files from one clinical entity such as generating report entity to another selected entity which is different from the report generating entity. 

Maresh teaches 
automated request to transfer patient files from a healthcare entity generating the clinical report to the selected healthcare entity in response to the healthcare entity generating the clinical report being different from the selected healthcare Maresh discloses a client server configured to automatically forward medical files to a destination facility based on a specific time period and in real-time based on a request generated from a hospital system(s) for transferring a patient files from a source facility [healthcare entity generating the clinical report] to a destination facility [selected healthcare entity] where both entities are different facilities (Maresh: [0007]; comprises receiving a request to transfer at least one medical file from the source medical facility… receiving the at least one medical file from a source database for medical files; transferring the at least one medical file over the secure network connection to the destination medical facility, [0086]-[0087], [0120], [0162]).


Regarding Claim 3 (Currently Amended), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 1, wherein the patient actionable recommendation is an imaging examination Sadeghi discloses a follow up CT is recommended [recommendation is an imaging examination], (Sadeghi: [Fig. 9], [0092]-[0093]).

Regarding Claim 4 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 1, wherein the generated patient actionable clinical report includes a graphical indicator that identifies the detected recommendation Sadeghi discloses identified recommendations in the report is highlighted or underlined, etc. (Sadeghi: [Fig. 5, 9], [0125]-[0127]-[0129]; The updated recommendation may be presented to the user in any suitable manner, for example, by highlighting the changes using markings such as underlining for addition, strikeouts for deletion, etc…).

Regarding Claim 5 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 4, wherein the graphical identifier includes graphically highlights the detected recommendation (Sadeghi: [Fig 5, 9], [0126]; the 

Regarding Claim 6 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 1, wherein the action comprises an imaging examination, and the scheduling tool schedules the imaging examination Sadeghi discloses a report with actionable recommendations for imaging examination (Sadeghi: [Fig. 9]) but does not discloses a scheduling the imaging examination. Reicher discloses scheduling for imaging examination (Reicher: [Fig. 5B], [col. 6, line 10-15, 22-30]; the procedure recommended in the report may be automatically selected…, or the encoded exam type may provide some indication of the associated procedure (e. g., " CT-Ab-W” may be associated with a “CT Abdomen W” procedure).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action for scheduling imaging exam, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claim 7 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 1, wherein the action comprises a laboratory test, and the scheduling tool schedules the laboratory test Sadeghi does not discloses a scheduling the lab examination. Reicher discloses ordering and scheduling a lab examination (Reicher: [col. 12, 2-5]; In addition to links that allow scheduling and/or exam viewing, as described above, in some embodiments a medical report may have links that allow the user to perform other functions, such as order lab tests), 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with action for executing lab test, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claim 9 (Currently Amended), claim 9 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 10 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the method according to claim 9, wherein the time frame set of tools include a communication link, and further comprising: contacting a referring physician, via the communication link, to obtain a referral Sadeghi does not discloses contacting a referring physician via communication link. Reicher discloses using a link to communicate with a referring doctor (Reicher: [col. 14, line 9-29]; links within reports may provide messaging functionality… one or more links may enable the patient to: Send a message to a referring doctor…),


Regarding Claims 11 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the method according to claim 9, further comprising: providing a link to background literature on how to prepare for an imaging study Sadeghi does not discloses a link for a literature. Reicher discloses medical report links to information such as medical educational material related to procedure or medical condition, etc. (Reicher: [col. 13, 9-14, 39-51]; the user creating the report may insert a link that links to, and/or causes display of, educational material related to, or relevant to, the report, [col. 14, line 5-7]; different referring physicians may choose different educational material to be presented to their patients via links in reports).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for tools associated with educational material for procedure, diagnosis, etc., as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claims 16 (Currently Amended), Sadeghi teaches a non-transitory computer-readable storage medium carrying instructions which controls one or more processors to (Sadeghi: [0137]):
claim 16 recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 20 (Currently Amended), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the non-transitory computer-readable storage medium according to claim 16, wherein the patient actionable recommendation is an imaging examination Sadeghi discloses a follow up CT is recommended [recommendation is an imaging examination], (Sadeghi: [Fig. 9], [0092]-[0093])

Regarding Claims 22 (Previously presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 1, further comprising:
a processor that invokes the scheduling tool in response to activation of the hyperlink by the user activation input Sadeghi does not discloses a processor invokes scheduling tool to activate a hyperlink. (Reicher: [col. 1, line 59-61], [col. 2, line 23-30]; one or more computer processors in order to cause the computing system to: … display the one or more items of medical information associated with the patient in response to input from a user of the computing system). Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate invoking a hyperlink by a processor, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).

Regarding Claims 23 (Previously presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 1, wherein the user interface displays the scheduling tool on the display device in response to activation of an icon representing the scheduling tool of the displayed set of tools Sadeghi does not discloses a scheduling tool in repose to activation of an icon. (Reicher: [col. 2, line 23-30]; one or more computer processors in order to cause the computing system to: … display the one or more items of medical information associated with the patient in response to input from a user of the computing system, [col. 5, line 12-14]; the scheduling application,…, may be displayed in response to selecting the scheduling link). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi to incorporate hyperlinks/links for invoking a scheduling tools to display, as taught by Reicher which helps providing a usefulness advantage for sharing and availability of medical data (Reicher: [col. 3, line 27-33]).



Claims 2, 8, 14-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (US Pub. 2014/0365239 A1) in view of Reicher et al (US 10181360 B1- “Reicher”) in view of Prasad et al. (US 2014/0297318 A1 – “Prasad”) in view of Maresh et al. (US 2011/0231209A1 – “Maresh”) in view of Bitran et al. (US 2017/0039344 A1- “Bitran”)

Regarding Claim 2 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 1, wherein the scheduling tool presents a map with one or more healthcare entities that perform the patient actionable recommendation 
However, the combination of Sadeghi, Reicher, Prasad, and Maresh discloses providing a scheduling tool but does not expressly teach a presenting a map for healthcare entities to provide the examination needed.
Bitran teaches
the scheduling tool presents a map with one or more healthcare entities that perform the patient actionable recommendation Bitran discloses a map or a geographical representation of healthcare providers [healthcare entities] (Bitran: [Fig. 10], [0055], [0077]-[0078]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, and Maresh to incorporate providing a map or geographical representation of available healthcare provider to perform examination, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claim 8 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the system according to claim 2, 
However the combination of Sadeghi, Reicher, Prasad, and Maresh discloses providing links associated with different action (Reicher: [col. 12, line 1-20]) but does not expressly teach a questionnaire that can be editable from a display.
Bitran teaches 
wherein the action comprises a questionnaire and the user interface displays an editable questionnaire form on the display device in response to the activation of the hyperlink Bitran 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Sadeghi, Reicher, Prasad, and Maresh to incorporate hyperlink in Reicher to present questions to a user to obtain more information from the user, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).


Regarding Claims 14 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the method according to claim 9, further comprising: 
However the combination of Sadeghi, Reicher, Prasad, and Maresh does not expressly teach identifying healthcare entity in-network or out-of-network.
Bitran teaches 
identifying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient Bitran discloses identifying care service providers and are in plan [in-network] regarding insurance coverage and out of plan [out-of- network] providers (Bitran: [Fig. 10], [0039]; the health recommender 25 may apply search filters to narrow the list of recommended specialists to in-network healthcare providers, hospitals, and clinics… in case the user desires to see the full results, including both in-network and out-of-network results, [0060]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, and Maresh to 

Regarding Claims 15 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the method according to claim 9, further comprising: 
However, the combination of Sadeghi, Reicher, Prasad, and Maresh does not expressly teach identifying healthcare entity in-network or out-of-network.
Bitran teaches 
displaying whether the healthcare entity is in-network or out-of-network of a health insurance of the patient on the display device Bitran discloses displaying care service providers and are in plan [in-network] regarding insurance coverage and out of plan [out-of- network] providers (Bitran: [Fig. 10], [0039]; the health recommender may apply search filters to narrow the list of recommended specialists to in-network healthcare providers, hospitals, and clinics… in case the user desires to see the full results, including both in-network and out-of-network results, [0060]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, and Maresh to display providers that are in-network and out-of-network, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).

Regarding Claims 19 (Currently Amended), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the non-transitory computer-readable storage medium according to claim 16, wherein the instructions further control the one or more processors: display a geographical representation with one or more healthcare entities that perform that patient actionable recommendation 
However, the combination of Sadeghi, Reicher, Prasad, and Maresh discloses providing a scheduling tool but does not expressly teach a presenting a map for healthcare entities to provide the examination needed.
Bitran teaches
display a geographical representation with one or more healthcare entities that perform that patient actionable recommendation Bitran discloses a map or a geographical representation of healthcare providers [healthcare entities] (Bitran: [Fig. 10], [0055], [0077]-[0078]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, and Maresh to incorporate providing a map or geographical representation of available healthcare provider to perform examination, as taught by Bitran which helps assisting patient to seek the suitable medical attention (Bitran: [0044]).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi (US Pub. 2014/0365239 A1) in view of Reicher et al (US 10181360 B1- “Reicher”) in view of Prasad et al. (US 2014/0297318 A1 – “Prasad”) in view of Funahashi (US 2005/0228697A1) in view of Maresh et al. (US 2011/0231209A1 – “Maresh”)

Regarding Claims 13 (Previously Presented), the combination of Sadeghi, Reicher, Prasad, and Maresh teaches the method according to claim 9, further including: 

Funahashi teaches
scheduling notifications to a physician Funahashi discloses a control unit retrieves appointment status details (e.g. appointed) of the destination hospital performing the exam presenting a calendar showing appointment status for tracking updates and is transmitted [interpreted as scheduling notification] to the requesting source client [a physician] (Funahashi: [0078]-[0079], [0131]-[0133], [0135], [0140], [0143]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Sadeghi, Reicher, Prasad, Maresh to incorporate providing an update of patient appointment status for the requesting source hospital doctor, as taught by Funahashi which helps manage waiting time for a patient (Funahashi: [0012]).


Response to Amendment
Applicant's arguments filed 03/04/2022 have been fully considered by the Examiner and addressed as the following: 
In the remarks, Applicant argues in substance that:
Applicant's arguments with respect to the 35 U.S.C. § 112(a) in page 7-8.
Considering the Applicant amendments, Examiner withdraws the 112(a) rejection. 

Applicant's arguments with respect to the 35 U.S.C. § 112(b) in page 9.
Considering the claim amendment, Examiner withdraws the 112(b) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 112(d) in page 9.
Considering the claim amendment, Examiner withdraws the 112(d) rejection.

Applicant's arguments with respect to the 35 U.S.C. § 101 rejection on page 9-10.
In response to the applicant argument that the limitations could not be entirely performed in the human mind, Examiner respectfully disagree. The claims are given their broadest reasonable interpretation recites steps of obtaining a patient report, identify a recommendation for follow-up visit or exam and schedule the follow-up according to the recommendation. Even if these steps would be cumbersome to be performed manually or with pen and paper, they do not exclude such an embodiment. Nevertheless, considering the claim(s) as amended, Examiner finds the steps citing a process directed to correlating biometric data and context for which both the instant claims and the abstract idea are defined as certain methods of organizing human activity (i.e., managing personal behavior, relationships, or interactions between people) including following instructions.
Applicant argued that the existing reporting system has no technical feature(s) to ensure exams are scheduled as recommended which provides an improvement that integrates the claim into a practical idea, Examiner respectfully disagree. The technical feature described is a hyperlink that invokes a scheduling tool to schedule an exam where the feature was analyzed as additional element that is a nominal or tangential addition to the abstract idea which amounts to extra-solution activity and effectively amounts to no more than the words "apply it" with a computer recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements 
Hence, Examiner remains the 101 rejections of claims which have been updated to address Applicant's amendments.

Applicant argument with respect to the 35 U.S.C. § 103 rejection on pages 10-13. 
In response to the Applicant that the combination of references does not establish a prima facie case of obviousness, Examiner respectfully disagree. The Examiner asserts that the prior art is/are directed to using a patient document and tool(s) to schedule the patient upcoming visit(s), as such the prior art elements disclosed are relied upon to perform the process of identifying from a patient report a timeframe (e.g. data, time) of a next visit and lunch a scheduling module/calendar to perform the scheduling function as such modifying the combination of the  references teaches the claim elements and hence establishes a prima facie case of obviousness.
In response to the applicant argument Prasad does not discloses presenting a calendar set forward to time frame detected in the recommendation, Examiner respectfully disagree. Prasad [0025], discloses a scheduling module that identifies terms and phrases in a patient document and identify if a need for an appointment is to be scheduled in future and retrieve a calendar that determined the opining in the future. 

Examiner finds that the Applicant argument is directed to a new feature that was not disclosed in the previous OA and examined claims. The claim(s) given the broadest reasonable interpretation, Examiner asserts that the reference “Prasad” discloses a requesting step by scheduling tool for information, however has added a new reference “Maresh” teaching the amended new feature transferring patient file from a source entity to a destination entity. Therefore, the Applicant comments regarding Sadeghi, Reicher, Prasad and Bitran is moot. 
The rejection of the claim 1 under 103 argument has been addressed accordingly. As such, the 103 rejection of independent claim 9 and 16 is applied for the similar reasons.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on 

/A.M.E./Examiner, Art Unit 3626         

/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626